DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Doug Oguss on 24 August 2024.  See also the attached Interview Summary.
(Currently Amended)  A system for inspecting an object, the system comprising:                               a first camera for inspecting a first surface of the object;                               a second camera for inspecting a second surface of the object;                               a support structure upon which the object is placed during simultaneous inspection by the first camera and the second camera;                                 at least one roller arranged to selectively engage the object when the object is placed upon the support structure, wherein the at least one roller is adapted for circumferential rotation relative to the support structure,                               wherein rotation of the at least one roller causes a corresponding circumferential rotation of the object relative to the first and second cameras,                               wherein the support structure comprises a table, wherein the first and second cameras inspect the object on opposing sides of the table, , and                               wherein the at least one roller is disposed through the opening in the table.

      (Currently Amended)  A system for inspecting an object, the system comprising:       a first camera for inspecting a first surface of the object;       a second camera for inspecting a second surface of the object;       a support structure upon which the object is placed during simultaneous inspection by the first camera and the second camera;         at least one roller arranged to selectively engage the object when the object is placed upon the support structure, wherein the at least one roller is adapted for circumferential rotation relative to the support structure,       wherein rotation of the at least one roller causes a corresponding circumferential rotation of the object relative to the first and second cameras, ,         wherein the table comprises at least one opening, and wherein the at least one roller is disposed through the opening in the table.

23.        (Currently Amended) A system for inspecting an object, the system comprising:               a first camera for inspecting a first surface of the object;               a second camera for inspecting a second surface of the object;               a support structure upon which the object is placed during simultaneous inspection by the first camera and the second camera;                 at least one roller arranged to selectively engage the object when the object is placed upon the support structure, wherein the at least one roller is adapted for circumferential rotation relative to the support structure,               wherein rotation of the at least one roller causes a corresponding circumferential rotation of the object relative to the first and second cameras, and               wherein at least one of the first camera or the second camera is coupled to a support that is movable relative to the first inspection station, such that at least one of the first camera or the second camera moves away from an overlap with the first inspection station.

Cancel claim 7.
7. (Cancelled).

Allowable Subject Matter
Claims 1-4, 8-13, 17, 18, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamamoto (JP 2007076289 A) and Beccavin (US 20130174657 A1) and JP 09304288 A (JP ‘288) are the closest prior art references.  Yamamoto was applied in the first office action to reject the first camera, second camera and support structure while Beccavin was applied to teach the roller {drum 1 engages with the tire bead 5 when placed on the support.  Drum 1 imparts circumferential rotation to the object relative to the cameras 4a,4b as discussed in the Technical Solution on pg. 2 and on pages 3-5}.
During the update search JP ‘288 was noted as relevant to amended claim 1, particularly the amended support structure details of claim 1.  See the figures from JP ‘288 copied below.

    PNG
    media_image1.png
    419
    803
    media_image1.png
    Greyscale

The roller 12 of JP ‘288, however, is not provided in a table with at least one opening through which the at least one roller is disposed to circumferentially rotate the object relative to the table which is language present in the last paragraph of claim 27.  Instead, the roller 12 is disposed outside of the ring 3 (table).  The ring 3 (table) has an opening 3a through which the cameras 21A-D view the object 8 from opposite sides the but the roller location differs due to the size of the object 8 and overall construction of the inspection system.  Moreover, none of the other prior art of record discloses or suggests this feature in combination with the other features of independent claims 1, 22, and 27.
Given this distinction, the Examiner initiated a series of telephonic interviews including emailing a full translation of JP ‘288 and suggesting amendments to independent claims 1 and 22 to place these claims into condition for allowance while independent claim 27 needs no such amendment.  
In regards to independent claims 13, 21, and 26 none of the prior art of record discloses or suggests the first and second cameras being adapted to move to the second inspection station for inspection of a second object (claim 13 and 21) or movable between the first inspection station and the second inspection station (claim 26) in combination with the remaining features recited in each of these claims.
In regards to independent claim 23, the Examiner discussed another newly discovered reference (Yoon KR-2019-0012479) with Mr. Oguss.  In particular, the Examiner noted that the cameras 40 are movable along a rail 50 and appear to meet the language of claim 23 “movable relative to the first inspection station”.  
To resolve the issue, Mr. Oguss agreed to the following amendment.
wherein at least one of the first camera or the second camera is coupled to a support that is movable relative to the first inspection station, such that at least one of the first camera or the second camera moves away from an overlap with the first inspection station. This limitation in combination with the remaining elements of independent claim 23 have not been taught or fairly suggested by the prior art of record including Yoon. 
Claims 2-4, 8-12, 17, 18, and 22, 24, and 25 are allowable due to their dependency upon claims 1, 13, 21, 22, 23, 26 or 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486